Judgment, so far as appealed from by the plaintiff, affirmed, "with costs. Judgment, so far as appealed from by the defendant Picarretto, modified so as to adjudge that the mechanic’s lien of the said Picarretto is valid to the amount of *953$375, and interest thereon from February 3, 1916, and prior to-that filed by the defendants Wooster & Mott, and as so modified the judgment is affirmed, with costs to the appellant Piearretto against the respondents Wooster & Mott. Order to be settled before Mr. Justice Foote on two days’ notice, at which time findings to be disapproved and proposed new findings to be made, if any, may be submitted. All concurred.